

FIRST AMENDMENT TO
INTELLECTUAL PROPERTY LICENSE
This First Amendment to Intellectual Property License (the “Amendment”) is dated
as of April 9, 2019 but shall be effective as of January 31, 2019 (the
“Amendment Effective Date”) by and between, on the one hand, Hologic, Inc., a
Delaware corporation (“Hologic”), and Gen-Probe Incorporated, a Delaware
corporation (“Gen-Probe”, and together with Hologic, “Licensor”), and, on the
other hand, Grifols Diagnostic Solutions Inc., a Delaware corporation
(“Licensee”). Licensor and Licensee are referred to herein individually as a
“Party” and collectively as the “Parties”.
RECITALS
WHEREAS, Hologic, Gen-Probe and Licensee entered into that certain Intellectual
Property License effective as of January 31, 2017 (the “Agreement”); and
WHEREAS, Licensor and Licensee wish to amend the Agreement to extend the term of
the Trademark Term and provide for the payment of certain consideration by
Licensee to Licensor for such extension of the Trademark Term.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
TERMS
1.
Definitions. All capitalized terms used in this Amendment but not otherwise
defined herein will have the respective meaning given to such terms in the
Agreement.

2.
Amendment to Section 3.1. Section 3.1 of the Agreement is hereby amended and
restated to read in its entirety as follows:

“Section 3.1    License Grant. Subject to the terms and conditions set forth in
this Agreement, Licensor hereby grants, and shall cause its applicable
Affiliates (including Gen‑Probe) to grant, to Licensee, and Licensee hereby
accepts, a non-exclusive, worldwide, fully paid-up, royalty-free,
non-sublicenseable (except as set forth in Section 2.1(c)), non-transferable
(except as set forth in Section 10.12) license to use the Licensed Marks in
connection with the Exploitation of Licensed Products in the Licensed Fields
during the Trademark Term.
(a)
Starting with the third year of the Trademark Term (such third year commencing
on February 1, 2019 and ending on January 31, 2020) and provided that the
Licensed Marks remain in force, Licensee shall pay to Licensor an annual license
fee of US$1,000,000 for each remaining year of the Trademark Term. Such fee will
accrue on January 1 of each year of the Trademark Term and shall be paid in






--------------------------------------------------------------------------------




equal quarterly installments (each, a “Trademark License Payment”) 60 days from
the date Licensee receives Licensor’s invoice, provided that for the last month
of the Trademark Term, the fee shall be reduced by 1/12th so that no fee applies
to the last month of the Trademark Term.
(b)
For the avoidance of doubt, (x) Licensee shall not be entitled to a refund of
any portion of any quarterly Trademark License Payment for a quarterly period
that began prior to the effective time of any termination of the Trademark Term
and (y) Licensee shall not be required to make any quarterly Trademark License
Payments for any quarterly period that begins after the effective time of any
such termination of the Trademark Term.”



3.
Amendment to Section 4.1. Section 4.1 of the Agreement is hereby amended and
restated to read in its entirety as follows:

“Section 4.1    Agreement Term. This Agreement and the licenses granted herein
shall be effective as of the Effective Date and shall remain in effect
perpetually, other than (a) with respect to the Licensed Marks, subject to
Section 3.3, the rights granted hereunder shall endure until the seventh
anniversary of the Effective Date (the “Trademark Term”), provided that starting
in the third year of the Trademark Term Licensee shall have the right to
terminate the license with respect to the Licensed Marks for convenience by
providing Licensor with at least twelve months prior written notice in
accordance with the terms of Section 10.5 (Notices), (b) with respect to the
Licensed Patents, the rights granted hereunder shall endure until the expiration
of the last to expire claim in such Licensed Patents and, in the event there
becomes a time when no issued Patents remain, such time when the last claim in
an applied-for Patent has been pending for ten years (the “Patent Term”),
(c) with respect to the Licensed Copyrights, the rights granted hereunder shall
endure until the expiration of the last to expire of the Licensed Copyrights
(the “Copyright Term”) and (d) with respect to the Licensed Know-How, Licensor
Improvements and Licensee Improvements, the rights granted hereunder shall
endure for so long as any rights in such Licensed Know-How, Licensor
Improvements and Licensee Improvements remain in effect (the “Know-How Term”,
and together with the Trademark Term, Patent Term and Copyright Term, the
“Term”).”
4.
Amendment to Section 4.4. Section 4.4 of the Agreement is hereby amended and
restated to read in its entirety as follows:

“Section 4.4    Effect of Termination. Upon the termination of this Agreement or
the termination of a license granted hereunder, in each case pursuant to Section
4.1, Section 4.2 or Section 4.3, the applicable license granted in this
Agreement shall terminate and Licensee shall have no further right to use


2



--------------------------------------------------------------------------------




such Licensed Intellectual Property (other than Jointly Owned Intellectual
Property) and shall cease using any inventions or refrain from making, using,
selling, offering for sale and importing any product covered by such Licensed
Intellectual Property (other than Jointly Owned Intellectual Property).”
5.
No Other Amendments. Except as expressly provided in this Amendment, the
Agreement is, and shall continue to be, in full force and effect in accordance
with its terms, without further amendment thereto.

6.
Counterparts. This Amendment may be executed in two or more counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties.

7.
Facsimile or .pdf Signature. This Amendment may be executed by facsimile or .pdf
signature and a facsimile or .pdf signature shall constitute an original for all
purposes.

8.
Governing Law. This Amendment and all disputes or controversies arising out of
or relating to this Amendment or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of New York.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Amendment Effective Date by their respective officers thereunto duly
authorized.
HOLOGIC, INC.
By:
/s/ Thomas A. West    
Name: Thomas A. West
Title: President, Diagnostic Solutions Division

GEN-PROBE INCORPORATED
By:
/s/ John M. Griffin    
Name: John M. Griffin
Title: President



3



--------------------------------------------------------------------------------




GRIFOLS DIAGNOSTIC SOLUTIONS INC.
By:
/s/ Carsten Schroeder    
Name: Carsten Schroeder
Title: President and CEO



4

